DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (US Patent No 9,124,276).
.Regarding claim 1, Lin et al disclose A read path for a memory, comprising: 
a sense amplifier (104, figure 2) configured to sense a bit decision signal (bit, bitb, figure 2) responsive to a read operation; and 
106, figure 2) configured to latch the bit decision signal (the output signal at 120 and 122, figure 2)  to form a latched bit decision signal (the latch 106 perform this function) and to level shift the latched bit decision signal (the transistors 268 and 280 in figure 2 would perform the function of level shift the latch signal to the domain power supply Vdd2) from a memory domain power supply voltage (Vdd1, figure 2)  to an external domain power supply voltage (Vdd2, figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al in view of Kono (US Patent No 6,768,698).
Regarding claim 2, Lin at al applied as above.
Lin et al fail to disclose an output driver connected to a latch for outputting data to the outside.
Kono disclose a memory device including an  output driver (318, figure 4) connected to an output data latch (316, figure 4) for outputting data to the outside.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lin et al by connecting an data output driver to a output data latch so as to deliver data to the outside as taught by Kono.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






S. Dinh
9/11/21
/SON T DINH/Primary Examiner, Art Unit 2824